



COURT OF APPEAL FOR ONTARIO

CITATION: Bilich v. Toronto Police Services Board, 2014 ONCA
    13

DATE: 20140110

DOCKET: M42652

(C56883)

Rosenberg, MacPherson and LaForme JJ.A.

BETWEEN

Robert Bilich

Moving Party

and

Toronto Police Services Board, William Blair,
    Mark Pugash, Reuben Stroble, Blake Shreve, Suzanne Pinto, Stephen Ruffino, Ian
    Sapsford, Candy Graham, Victoria Balice and Wendy Drummond

Respondents

Robert Bilich, appearing in person

Kathryn E. Kirkpatrick, for the respondents

Heard: January 6, 2014

On application for an order to review the order of
    Justice Russell Juriansz dated June 25, 2013.

ENDORSEMENT

[1]

The moving party applies to review the decision of Juriansz J.A.
    refusing to extend the time to perfect the appeal. The motion judge based his
    decision on there being no merit to the proposed appeal. We have reviewed his
    decision, the extensive reasons of Frank J. and the other material in the
    extensive record. We agree with the motion judge that there is no merit to the
    appeal and on that ground alone the motion to extend time to perfect was
    properly dismissed.

[2]

There are other problems with his application. The moving party has
    provided a lengthy affidavit including many exhibits. In this affidavit, the
    moving party has set out his version of the chronology of events that led to
    his bringing the civil action and the treatment of the action in the Superior Court
    of Justice. But, despite this enormous amount of information and allegations,
    the moving party still has not provided any reasonable explanation for the
    delay. He says that he needs the audio recording of a proceeding before Khawly
    J. before he can perfect the appeal. However, he has a transcript of the
    hearing and the audio recording was not necessary for him to perfect his
    appeal. Further, as counsel for the responding party has pointed out, the
    moving party never provided any information as to when he would perfect the
    appeal.

[3]

Finally, there is no basis for granting the other relief sought by the
    moving party, namely a full and complete forensic audit of the billing
    practices of the responding parties counsel and an injunction.

[4]

Accordingly, the application for review is dismissed with costs fixed at
    $1,000 inclusive of HST and disbursements.

M. Rosenberg J.A.

J.C. MacPherson J.A.

H.S. LaForme J.A.


